The opinion of the court was delivered by
Ross, J.
The county court had jurisdiction over the parties and the matters involved in the suit. Having jurisdiction, the court cannot refuse to try and determine the rights of the parties to the land in controversy, because their rights to this and other property, similarly situated, might be more conveniently and completely determined in another forum. The only objection urged against the trial of the case by the county court, was that the plaintiff should have brought the testamentary deeds of Alfred Neal, to the defendant, to the plaintiffs, and to James L. Neal, into the court of chancery, and there had determined their validity, and the rights of the plaintiffs, defendant, and James L. Neal, to the lands described in the deeds. No case has been brought to the attention of the court where such an objection has availed to take jurisdiction from a court of law, or where it has been allowed to operate as a defense to a suit in a court of law. If the deed from Alfred Neal to the defendant is inoperative from fraud, or a want of capacity in Alfred Neal to execnte the deed, at his decease, the land described vested in his heirs, of which the plaintiff wife is one. If that deed is inoperative, it is probable that the deeds to the plaintiffs and to James L. Neal are inoperative for the same reason. The validity of the deed to the defendant can be as well determined at law as in chancery. In settling at law the rights of parties, and of James L. Neal, to the property described in the deeds from Alfred Neal, a number of suits would probably arise, and in the various suits, the parties would be very likely to attempt to maintain contradictory claims. All this would furnish very good reasons why a court of chancery should assume jurisdiction of the whole matter on the petition of either party interested. Yet we hardly think it will do to hold that a *570court of law can refuse, for such reasons, to determine the rights of the parties to the several parcels of land conveyed, in separate suits at law, if the parties so elect. We are strongly impressed that the rights of all the grantees in those deeds can be more completely determined and settled in the court of chancery and with much less litigation.
We think either party can go to that forum to have these rights determined, if they choose; the plaintiffs, by alleging that the deeds are inoperative, and asking to-have them set aside and partition of the property made ; the defendant by setting forth that the deeds are valid, but that the plaintiffs claim otherwise, and have commenced a suit at law, to have the one to him adjudged inoperative, and asking to have all the deeds adjudged valid, and all question, as to the validity of the title to the lands thereby conveyed, removed; or, if the deeds should be found inoperative, that they may all be set aside and partition of the lands made, and that the plaintiffs’ suit at law may be perpetually enjoined. It would have been highly proper for the county court to have suggested such a course to the parties, but we think it was error for that court to direct a verdict for the defendants on the proof offered by the plaintiffs.
The pro forma judgment of the county court is reversed, and the cause remanded.